[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE PRELIMINARY INJUNCTION
Plaintiff brings this action by amended complaint in six counts for money damages, conveyance of real property and treble damages under C.G.S. 52-564.
The case of Income Protectors, Inc. v. Curry et al, No. 336552, is brought against the plaintiff here and Colonial Life and Accident Insurance Company (Colonial). That case was consolidated with this action on August 29, 1988.
Plaintiff now moves for a "preliminary" injunction directing Colonial "to pay all renewal commissions due Income Protectors, Inc. and Hope Cox into an interest bearing escrow account pending [judgment]."
On June 29, 1988 the plaintiff filed a motion for a prejudgment remedy in the sum of $600,000. After hearing the remedy was granted in the sum of $100,000 on July 11, 1988. On July 27, 1988 plaintiff filed a motion to increase the amount of the remedy. On March 9, 1990 that motion was denied. The motion for a "preliminary" injunction is only an attempt to obtain an increase in the previously granted prejudgment remedy.
Plaintiff has failed to prove the necessary elements CT Page 379 for granting of a temporary injunction. She has not proven irreparable injury, lack of an adequate remedy at law, or that she will probably prevail in an amount greater than the $100,000 pre judgment remedy she presently has. In addition, on balancing the equities the defendants' side of the scale dips further than plaintiff's.
Motion denied.
N. O'NEILL, J.